     Case 2:20-cv-00425-JCM-DJA Document 88 Filed 03/19/21 Page 1 of 4



     R. DUANE FRIZELL, ESQ.
 1   Nevada Bar No. 9807
     FRIZELL LAW FIRM
 2   400 N. Stephanie St., Suite 265
     Henderson, Nevada 89014
 3   Office (702) 657-6000
 4   Fax (702) 657-0065
     DFrizell@FrizellLaw.com
 5   Attorney for Defendants

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7
     ALLSTATE INSURANCE COMPANY;                      §
 8   ALLSTATE PROPERTY & CASUALTY                     §
     INSURANCE COMPANY; ALLSTATE                      §     CASE NO. 2:20-cv-00425-JCM-DJA
 9   INDEMNITY COMPANY; and ALLSTATE                  §
     FIRE & CASUALTY INSURANCE                        §
10   COMPANY,                                         §
                                                      §
11              Plaintiffs,                           §
     vs.                                              §
12                                                    §
13   OBTEEN N. NASSIRI, an individual; and            §
     MED ED LABS, a Nevada nonprofit                  §
14   corporation,                                     §
                                                      §
15             Defendants.                            §

16
                 STIPULATION AND ORDER EXTENDING BRIEFING ON
17         PLAINTIFFS’ MOTION TO COMPEL DISCOVERY RESPONSES [Doc. 76]
18                             (FOURTH REQUEST)

19                  The parties have made and been granted a number of extensions
                    on this matter already; however, they have, in good faith, been
20                  working towards a resolution of the matters. Substantial
21                  progress has been made since the last request was granted. The
                    purpose of the present request is not for undue delay.
22
            By and through their respective counsel of record, Defendants OBTEEN N. NASSIRI
23
24   (“Nassiri”) and MED ED LABS (“MEL”) (collectively “Defendants”) and Plaintiffs

25   ALLSTATE       INSURANCE          COMPANY,    ALLSTATE       PROPERTY      &     CASUALTY
26   INSURANCE COMPANY, ALLSTATE INDEMNITY COMPANY, and ALLSTATE FIRE &
27
     CASUALTY INSURANCE COMPANY (collectively “Plaintiffs”) hereby tender to the Court
28



                                              Page 1 of 4
     Case 2:20-cv-00425-JCM-DJA Document 88
                                         87 Filed 03/19/21
                                                  03/18/21 Page 2 of 4




     this Stipulation and Order Extending Briefing on Plaintiffs’ Motion to Compel Discovery
 1
 2   Responses [Doc 76] (Fourth Request). With this stipulation, Plaintiffs and Defendants (each a

 3   “Party” and collectively the “Parties”) hereby stipulate and agree as follows:
 4
            1.      The Parties are continuing in good faith to resolve a discovery dispute.
 5
            2.      Since the Court granted the last extension—
 6
 7                  a.     On March 16, 2021, Defendants served two more supplements to their

 8                         initial disclosures, including about 350 pages of additional documents;
 9                  b.     To date, Defendants have produced over 5,700 pages of documents;
10
                    c.     On March 17, 2021, MEL served its second supplement to responses to
11
                           requests for production;
12
13                  d.     On March 17, 2021, Plaintiffs served their second set of requests for

14                         production upon MEL; and
15                  e.     On March 17, 2021, Plaintiffs served their first set of requests for
16
                           production upon Nassiri.
17
            3.      In order to provide Plaintiffs with sufficient time to review Defendants’
18
19          supplements and document production identified above, which they need to do to

20          determine whether to withdraw Plaintiffs’ Motion to Compel Discovery Responses (filed
21
            Feb. 10, 2021) [Doc. 76] (the “Motion”), the Parties have agreed to extend the briefing
22
            deadlines on the Motion as follows:
23
24                  a.     The deadline for Defendants’ response to the Motion shall be extended

25                         from March 19, 2021 (old deadline) to March 26, 2021 (new deadline);
26                         and
27
28



                                                Page 2 of 4
     Case 2:20-cv-00425-JCM-DJA Document 88
                                         87 Filed 03/19/21
                                                  03/18/21 Page 3 of 4




                  b.     The deadline for Plaintiffs’ reply in support of their Motion shall be
 1
 2                       extended from April 2, 2021 (old deadline) to April 9, 2021 (new

 3                       deadline).
 4
           IT IS SO STIPULATED.
 5
     Dated: March 18, 2021                                 March 18, 2021
 6
         FRIZELL LAW FIRM                                 FORAN GLENNON
 7       400 N. Stephanie St., Suite 265                  2200 Paseo Verde Parkway, Suite 280
         Henderson, Nevada 89014                          Henderson, Nevada 89052
 8
 9   By: /s/ R. Duane Frizell_________            By: /s/ Lee H. Gorlin_________
         R. DUANE FRIZELL, ESQ.                       DYLAN P. TODD, ESQ.
10       Nevada Bar No. 9807                          Nevada Bar No. 10456
11       Attorney for Defendants                      LEE H. GORLIN, ESQ.
                                                      Nevada Bar No. 13879
12                                                    Attorneys for Plaintiffs

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            Page 3 of 4
     Case 2:20-cv-00425-JCM-DJA Document 88 Filed 03/19/21 Page 4 of 4



                                                   ORDER
 1
 2          Having reviewed the foregoing Stipulation of the Parties, and finding good, just, and
 3   sufficient cause therefor, it is hereby entered as an Order of the Court.
 4          IT IS SO ORDERED.
 5
 6            March 19, 2021
      DATED:_________________________              _____________________________________
 7                                                 UNITED STATES MAGISTRATE JUDGE
                                                   CASE NO. 2:20-cv-00425-JCM-DJA
 8   Submitted by:
 9
          FRIZELL LAW FIRM
10        400 N. Stephanie St., Suite 265
          Henderson, Nevada 89014
11
12   By: /s/ R. Duane Frizell_________
13       R. DUANE FRIZELL, ESQ.
         Attorney for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 4 of 4
